Exhibit 10.1


OID NOTE PURCHASE AGREEMENT


This OID Note Purchase Agreement (this “Agreement”) is made as of February 12,
2016 by and between MetaStat, Inc. (the “Company”), a Nevada corporation, with
offices at 27 Drydock Ave., 2nd Floor, Boston, MA 02210 and the purchasers
identified on the signature pages hereto (the “Purchasers”).


WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, (i) original issue discount non-convertible
promissory notes (each a “Note” and collectively the “Notes”), and (ii) common
stock purchase warrants (the “Note Warrants”); and


WHEREAS, the Company and each of the Purchasers are executing and delivering
this Agreement in accordance with and in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act and
Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act” or “1933 Act”); and


NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Purchasers, intending to be legally bound, hereby agree as follows:


ARTICLE I


PURCHASE AND SALE OF NOTES


1.1. Authorization of Notes and Note Warrants. The Company has authorized the
issuance of the Notes and Note Warrants. The Notes and Note Warrants are
sometimes collectively referred to herein as the “Securities”.


1.2. Agreement to Sell and Purchase the Notes. Subject to the terms and
conditions hereof, the Company agrees to issue and sell to the Purchasers and
the Purchasers agree to purchase from the Company, at each Closing (as defined
below), the Notes for an aggregate purchase price (“Purchase Price”) of up to
$1,000,000. Each Note shall have an initial principal balance equal to 120% of
the Purchase Price. This purchase commitment is made in accordance with and
subject to the terms and conditions described in this Agreement. The Notes shall
be substantially in the form of Note attached hereto as Exhibit A.


1.3. Delivery of Notes and Note Warrants. Each Purchaser hereby authorizes and
directs the Company, upon each Closing, to deliver the Notes and the Note
Warrants to be issued to Purchaser pursuant to this Agreement to the Purchaser’s
address indicated on the signature page hereto.


1.4. Note Warrants. Each Purchaser shall be issued Note Warrants to purchase
7,273 shares of the Company’s common stock, par value $0.0001 per share, for
each $100,000 of Purchase Price purchased at an exercise price per share of
$8.25 and a term of five (5) years. The Note Warrants shall be substantially in
the form of Note Warrant attached hereto as Exhibit B.


1.5. Closings. The initial closing (the “Initial Closing”) of the purchase and
sale of the Securities to be acquired by the Purchasers from the Company under
this Agreement shall take place at such time as Purchasers have executed this
Agreement to purchase at least Fifty Thousand Dollars ($50,000) Purchase Price
of Notes (the “Initial Closing Date”). At the Initial Closing, each Purchaser
shall deliver its Purchase Price by wire transfer to an account designated by
the Company according to the instructions attached hereto as Exhibit C (“Wire
Instructions”). After the Initial Closing, the Company may conduct any number of
additional closings (each, an “Additional Closing”) for a period of sixty (60)
days following the date hereof (each, an “Additional Closing Date”) until an
aggregate of $1,000,000 Purchase Price of Notes have been issued and sold to the
Purchasers. At each Additional Closing, each Purchaser shall deliver its
Purchase Price by wire transfer to an account designated by the Company
according to the Wire Instructions. The Initial Closing and the Additional
Closings are sometimes referred to herein as a “Closing.” The Initial Closing
Date and any Additional Closing Date are sometimes referred to herein as a
“Closing Date.”  Each Closing with respect to the transactions contemplated
hereunder shall take place at the offices of the Company or another mutually
acceptable location.
 
 
 

--------------------------------------------------------------------------------

 
   
ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser hereby represents and warrants to and agrees with the Company as
follows:


2.1. Reliance on Exemptions. Each Purchaser acknowledges that the offering and
sale of the Securities (the “Offering”) has not been reviewed or recommended by
the Commission or any state agency because this is intended to be a nonpublic
offering exempt from the registration requirements of the 1933 Act and state
securities laws. The Offering is being made solely to an “accredited investor,”
as defined in Rule 501 of Regulation D promulgated under the 1933 Act. Each
Purchaser understands that the Company is relying upon the truth and accuracy
of, and such Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Note.


2.2. Investment Purpose. Each Purchaser represents that the Securities are being
purchased for its own account, for investment purposes only and not with a view
to distribution or resale to others in contravention of the registration
requirements of the 1933 Act. Each Purchaser agrees that it will not sell or
otherwise transfer the Securities unless it is registered under the 1933 Act or
unless an exemption from such registration is available.


2.3. Accredited Investor. Each Purchaser represents and warrants that it is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the 1933 Act and that it is able to bear the economic risk of
any investment in the Note. Each Purchaser further represents and warrants that
all information provided to the Company by Purchaser is accurate and complete in
all material respects.

 
2.4. Loss of Investment; Sophisticated Investor. Each Purchaser recognizes that
the purchase of the Note involves a high degree of risk in that: (i) an
investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Note; (ii) transferability of the Note is limited; and (iii) the
Company may require substantial additional funds to operate its business and
there can be no assurance that any other funds will be available to the Company,
in addition to all of the other risks to which the Company may be subject. Each
Purchaser is an expert and sophisticated investor and has such knowledge and
experience in financial and business matters so as to enable such Purchaser to
utilize the information made available to Purchaser in connection with the Note
to evaluate the merits and risks of an investment in the Note, and to make an
informed investment decision with respect thereto. Each Purchaser has consulted
with its own legal and tax and other relevant experts and is not relying on the
Company with respect to the tax, economic or any other considerations of an
investment in the Company or in the Note. Each Purchaser recognizes that an
investment in the Company involves substantial risks, including loss of the
entire amount of such investment, and has taken full cognizance of and
understands all of the risks related to the purchase of the Securities.


2.5. Information. Each Purchaser acknowledges careful review of this Agreement,
the Notes, the Notes Warrants and all other exhibits hereto, and hereby
represents that: (i) the Purchaser has been furnished by the Company during the
course of this transaction with all information regarding the Company which it
has requested; and, (ii) the Purchaser has been afforded the access and the
opportunity to ask questions of and receive answers from duly authorized
officers of the Company concerning the Company, the terms and conditions of the
Offering, and any additional information which it has requested. Each Purchaser
recognizes the periodic reports, proxy statements and other information which
the Company has filed, or will in the future file with the Commission until the
termination of the Offering upon each Closing, currently, or upon filing may be,
examined without charge on the Internet at http://www.sec.gov.


2.6. No Representations. Each Purchaser hereby represents that no oral or
written representations or warranties of any kind have been made to the
Purchaser by the Company or any agent, employee or affiliate of the Company and
in entering into this transaction the Purchaser is not relying on any
information other than the results of independent investigation by the
Purchaser.


2.7. Tax Consequences. Each Purchaser acknowledges that the Offering may involve
tax consequences and the Company is not providing any tax advice or information.
Each Purchaser acknowledges that it must retain its own professional advisors to
evaluate the tax and other consequences of an investment in the Note.


2.8. Transfer or Resale. Each Purchaser will not sell or otherwise transfer Note
without registration under the 1933 Act or applicable state securities laws, or
pursuant to an exemption therefrom. Each Purchaser understands that Rule 144
promulgated under the 1933 Act sets forth certain restrictions on the ability to
resell securities without having to satisfy the registration requirements under
the 1933 Act. Each Purchaser consents that the Company may, if it desires,
permit the transfer of the Note out of the Purchaser’s name only when the
Purchaser’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the 1933 Act or any applicable state “blue
sky” laws.


2.9. State Securities Laws; Legends. Each Purchaser agrees and acknowledges that
the Securities will bear a legend substantially in the form presented below:


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS
SECURITY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO
SUCH SECURITY UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
 
 

--------------------------------------------------------------------------------

 
 
2.10. No General Solicitation. Each Purchaser represents that the Purchaser was
not induced to invest by any form of general solicitation or general advertising
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; and (ii) any seminar or meeting whose
attendees were invited by any general solicitation or advertising.


2.11. Authorization; Enforcement; Validity. If the Purchaser is a corporation,
partnership, trust, or other entity, the Purchaser represents and warrants that:
(a) it is authorized and otherwise duly qualified to purchase and hold the Note;
and (b) that this Agreement has been duly and validly authorized, executed and
delivered and constitutes the legal, binding and enforceable obligation of the
undersigned.


2.12. No Conflicts. If the Purchaser is a corporation, partnership, trust, or
other entity, Purchaser represents and warrants that the execution and delivery
by the Purchaser of this Agreement will not result in any violation of, or be in
conflict with, or constitute a default under, the organizational documents of
such entity, any agreement or instrument to which such entity is a party or by
which such entity or its respective properties are bound, or any judgment,
decree, order or, to its knowledge, any statute, rule or regulation applicable
to such entity.


2.13. Address. Each Purchaser hereby represents that the address of the
Purchaser furnished by Purchaser at the end of this Agreement is the
undersigned’s principal residence if the Purchaser is an individual or its
principal business address if it is a corporation or other entity.


2.14. Authority of Signatory. Any person executing this Agreement on behalf of
Purchaser represents and warrants that he or she is duly authorized to enter
into and execute this Agreement on behalf of the Purchaser.


2.15. No Short Sales. Each Purchaser has not and will not, directly or
indirectly, nor shall any person or entity acting on behalf of or pursuant to
any understanding with such Purchaser, have executed or execute, any Short Sales
(as defined below), of the securities of the Company during the period
commencing as of the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other person or entity representing
the Company setting forth the material terms of the transactions contemplated by
this Agreement and ending upon the final Closing, or take any other action that
would have the effect of depressing the value of the common stock.  Such
Purchaser agrees not to maintain a net short position in the common stock
following the Closing.  For purposes hereof, “Short Sales” means all “short
sales” as defined in Rule 200 of Regulation SHO under the Securities Exchange
Act of 1934 (but shall not be deemed to include the location and/or reservation
of borrowable shares of common stock).


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Purchaser as follows:


3.1. Legality. The Company has the requisite corporate power and authority to
enter into this Agreement and to issue and deliver the Securities. The execution
and delivery of this Agreement and the issuance and delivery of the Securities
hereunder and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action by the Company.
This Agreement has been duly and validly executed and delivered by and on behalf
of the Company and is the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by general equitable principles, bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
affecting creditors’ rights generally.


3.2. Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of Nevada and is duly qualified as a foreign
corporation in all jurisdictions where the failure to be so qualified would have
a Materially Adverse Effect on its business. For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, or financial condition of the Company and its
Subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect. For the purposes of this Agreement, “Subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.


3.3. Operation of Business. The Company and each of the Subsidiaries owns or
possesses the rights to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations which are
necessary for the conduct of its business as now conducted and, to the knowledge
of the Company, without any conflict with the rights of others except where
failure to own such property or possess such rights would not have a Material
Adverse Effect.


3.4. Non-Contravention/Third Party Consents. Neither the execution and delivery
of this Agreement, the issuance of the Securities nor the consummation of the
transactions contemplated by this Agreement conflicts with or results in a
breach by the Company of any of the terms or provisions of, or constitutes a
default under, the Articles of Incorporation or by-laws of the Company, or any
indenture, mortgage, deed of trust or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, or any existing applicable Federal or State law, rule, or regulation
or any applicable decree, judgment or order of any court, Federal or State
regulatory body, administrative agency or other domestic governmental body
having jurisdiction over the Company or any of its properties or assets, except
for such conflicts, breaches or defaults as would not have a Material Adverse
Effect.  To the extent that any third party consent is necessary, the Company
will obtain such consent prior to the Closing.


3.5. No Material Adverse Effect. Since February 28, 2015, neither the Company,
nor any Subsidiary has experienced or suffered any Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6. No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has incurred any liabilities, obligations, claims or losses (whether liquidated
or unliquidated, secured or unsecured, absolute, accrued, contingent or
otherwise) other than those incurred in the ordinary course of the Company’s or
its Subsidiaries respective businesses or which, individually or in the
aggregate, are not reasonably likely to have a Material Adverse Effect.


3.7. Compliance with Law. The business of the Company and the Subsidiaries has
been and, to the Company’s knowledge is, presently being conducted in accordance
with all applicable federal, state and local governmental laws, rules,
regulations and ordinances, except where, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect. The Company and each of its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it unless the failure to possess such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


3.8. Certain Fees.  The Company has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, or finders’ fees in connection with the transactions contemplated
pursuant to this Agreement.


3.9. Securities Act of 1933.  Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws. Neither the Company
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of any of the Securities.


3.10. Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Notes hereunder for general corporate and working capital purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV


MISCELLANEOUS


4.1. Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or email; or (c) one (1) business day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:


If to Company:
MetaStat, Inc.
27 Drydock Ave., 2nd Floor
Boston, MA 02210
Attention:  Chief Executive Officer
Fax No. (646) 304-7086                                             
Email: dhamilton@metastat.com or dan@metastat.com
 
 
with copies to:
 
Loeb & Loeb LLP
Attention: David Levine
345 Park Ave
New York, NY
Fax No. (212) 898-1184
Email: dlevine@loeb.com

 
If to the Purchaser, to its address, facsimile number and/or email set forth at
the end of this Agreement, or to such other address, facsimile number and/or
email to the attention of such other person as specified by written notice given
to the Company five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (a) given by the recipient of such notice, consent,
waiver or other communication, (b) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission, or in the event of
notice by email, a record of such email containing the time, date, recipient
email address number and an image of such email, or (c) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(a), (b) or (c) above, respectively.


4.2. Entire Agreement; Amendment. This Agreement along with the Notes and the
Note Warrant supersedes all other prior oral or written agreements between the
Purchaser, the Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchaser make any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended or waived other than by an
instrument in writing signed by the Company and the Purchasers holding a
majority of the then outstanding principal amount of the Notes issued pursuant
to this Agreement.


4.3. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
4.4. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the Southern District of New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereby irrevocably waives any right it may
have, and agrees not to request, a jury trial for the adjudication of any
dispute hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby.


4.5. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, any agents and each of their respective officers, directors, employees,
agents, attorneys, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees, and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of any actual or alleged false acknowledgment, representation or warranty,
or misrepresentation or omission to state a material fact, or breach of the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered by or on behalf of Purchaser in connection with this
Agreement.


The Company agrees to indemnify and hold harmless the Purchaser, any agents and
each of their respective officers, directors, employees, agents, attorneys,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees, and expenses whatsoever (including, but not limited to,
any and all expenses incurred in investigating, preparing or defending against
any litigation commenced or threatened) based upon or arising out of any actual
or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach of the Company
of any covenant or agreement made by the Company herein or in any other document
delivered by or on behalf of the Company in connection with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.6. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


4.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
party may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other party.


4.8. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.


4.9. Survival. The representations and warranties of the Company and the
Purchaser contained in Articles II and III and the agreements set forth in this
Article IV shall survive for a period of one year after the final Closing.


4.10. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


4.11. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


4.12. Legal Representation. The Purchaser acknowledges that: (a) it has read
this Agreement and the exhibits hereto; (b) it has either been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of its own choice, or has chosen to forego such representation by legal counsel
after being advised to seek such legal representation; and (c) it understands
the terms and consequences of this Agreement and is fully aware of its legal and
binding effect.


4.13. Confidentiality. The Purchaser agrees that it shall keep confidential and
not divulge, furnish or make accessible to anyone, the confidential information
concerning or relating to the business or financial affairs of the Company to
which it has become privy by reason of this Agreement until such information has
been publicly disclosed by the Company or until such information is no longer
material.


4.14. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


[SIGNATURE PAGE FOLLOWS]



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 

  METASTAT, INC.           By:     Name:  Douglas A. Hamilton   Title:   
President and CEO

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.


PURCHASER
 
 
 
_________________________________
 
 
By:______________________________
 
Name: ___________________________
 
Title: ____________________________
 
Tax ID or Social Security #:_________________
 
Purchase Price: $__________________________
 
Initial Principal Balance of Note (120% of Purchase Price): $___________________
 
# Note Warrants: __________________________
 
 
 
PURCHASER NOTIFICATION INFORMATION
 
Street Address: ______________________________________
 
City, State, Zip: _____________________________________
 
Attention: __________________________________________
 
Phone: _____________________________________________
 
Facsimile: __________________________________________
 
Email: _____________________________________________
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF NOTE
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


FORM OF NOTE WARRANT
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


COMPANY WIRE INSTRUCTIONS









































































